Title: From Alexander Hamilton to John Haywood, 15 May 1790
From: Hamilton, Alexander
To: Haywood, John


Sir
Treasury DepartmentMay 15th. 1790

Another half years pension will become due to the Invalids on the 5th. day of June next, which you will please to pay agreeably to my instructions of the 4th. of February last.
In order to enable you to execute this business I have issued a Warrant on the Treasurer of the United States in your favor for 420 dollars for the payment of which the said Treasurer will forward to you a draft on John Daves esquire Collector at Newbern.
I am Sir   Your Obedt servant
A HamiltonSecy of the Treasy John Haywood Esqr.Treasurer of the State of No: Carolina.

